        Case 2:93-cv-00902-RBS Document 610-4 Filed 05/14/20 Page 1 of 5 PageID# 5821


                                                                           Jackie Rolleri - NOAA Federal <jackie.rolleri@noaa.gov>



following up re: Broadwater
8 messages

Jackie Rolleri - NOAA Federal <jackie.rolleri@noaa.gov>                                                       Wed, Mar 18, 2020 at 2:56 PM
To: Brian Wainger <bwainger@kaleolegal.com>, bargerd@gtlaw.com
Cc: "Porter, Kent (USAVAE)" <Kent.Porter@usdoj.gov>


 Hi Brian,

 Did you get any clarification from your client about Broadwater's relationship, if any, with the company? As I mentioned on
 the phone, Broadwater has contacted a couple of NOAA folks who, to date (and to my knowledge), have not discussed
 Titanic with him. That said, if Broadwater has not entered into any formal/legal relationship with the company, then I want
 to know that so that our folks can be responsive without risking any accusations from RMST.

 Thanks,
 Jackie

 --
 Deputy Chief
 Oceans and Coasts Section
 Office of the General Counsel
 National Oceanic and Atmospheric Administration
 1305 East-West Highway
 SSMC4, Suite 6111
 Silver Spring, MD 20910
 301-713-7387 (office)
 202-494-8963 (cell)

 Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may be confidential,
 privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you have received this message in error,
 are not a named recipient, or are not the employee or agent responsible for delivering this message to a named recipient, be advised that
 any review, disclosure, use, dissemination, distribution, or reproduction of this message or its contents is strictly prohibited. Please notify
 the sender immediately that you have received this message in error, and delete the message.




Brian Wainger <bwainger@kaleolegal.com>                                                Wed, Mar 18, 2020 at 6:03 PM
To: Jackie Rolleri - NOAA Federal <jackie.rolleri@noaa.gov>
Cc: "bargerd_gtlaw.com" <bargerd@gtlaw.com>, "Porter, Kent (USAVAE)" <Kent.Porter@usdoj.gov>

 Thanks for the follow-up Jackie. I'll get back to you asap.
 [Quoted text hidden]
 --
 Brian Wainger
 Principal
 Kaleo Legal
 4456 Corporation Lane, Suite 135
 Virginia Beach, VA 23462
 t:757.965.6804
 f:757.304.6175 (efax direct)

                                                                                                                        Exhibit 4
         Case 2:93-cv-00902-RBS Document 610-4 Filed 05/14/20 Page 2 of 5 PageID# 5822

 This message contains information which may be confidential or privileged. If you are not the intended recipient, be aware that any disclosure, copying,
 distribution or use of the contents of this information is prohibited. If you have received this transmission in error, please notify me immediately by telephone or
 by electronic mail. Thank you.



David G. Concannon <david@davidconcannon.com>                                              Wed, Mar 18, 2020 at 9:54 PM
To: Brian Wainger <bwainger@kaleolegal.com>, Jackie Rolleri - NOAA Federal <jackie.rolleri@noaa.gov>,
"Kent.Porter@usdoj.gov" <Kent.Porter@usdoj.gov>
Cc: "bargerd_gtlaw.com" <bargerd@gtlaw.com>, William Poynter <wpoynter@kaleolegal.com>


 Hi Jackie,


 John Broadwater, Ph.D. is working as the project archaeologist for RMST’s Titanic 2020 Expedition. We
 understand that he has incidental contact with his friends and former colleagues at NOAA, and this is fine
 with us.


 Please make sure that you and Mr. Porter include me in your communications with RMST’s attorneys.
 Thank you.


 Sincerely,


 David G. Concannon


 Concannon & Charles
 100 Sun Valley Road, No. 329
 Sun Valley, Idaho 83353
 Phone: (610) 293-8084
 Alternate: (208) 309-3380


 New Jersey Office:
 810 Asbury Avenue, No. 212
 Ocean City, NJ 08226
 Phone: (610) 293-8084
 Alternate: (609) 365-0012
 Fax: (877) 736-2434


 david@davidconcannon.com
                                                                                                                                          Exhibit 4
    Case 2:93-cv-00902-RBS Document 610-4 Filed 05/14/20 Page 3 of 5 PageID# 5823
 www.davidconcannon.com


 *****CONFIDENTIALITY NOTICE*****


 This email, including attachments, is intended for the exclusive use of the person or entity to which it is
 addressed and may contain confidential or privileged information. If the reader of this email is not
 the intended recipient or his or her authorized agent, the reader is hereby notified that any dissemination,
 distribution or copying of this email is prohibited. If you have received this email in error please notify the
 sender by reply email of the error and then delete this email immediately.
 [Quoted text hidden]



Jackie Rolleri - NOAA Federal <jackie.rolleri@noaa.gov>                                 Fri, Mar 20, 2020 at 10:52 AM
To: "David G. Concannon" <david@davidconcannon.com>
Cc: Brian Wainger <bwainger@kaleolegal.com>, "Kent.Porter@usdoj.gov" <Kent.Porter@usdoj.gov>, "bargerd_gtlaw.com"
<bargerd@gtlaw.com>, William Poynter <wpoynter@kaleolegal.com>

 Thanks, David.

 To clarify, John Broadwater has contacted two of our employees, who are former colleagues and friends of his, for the
 purpose of discussing Titanic and the potential 2020 expedition. Before our folks respond, I want to ensure that there are
 no concerns with NOAA discussing such matters with Broadwater (versus just catching up generally with
 friends/colleagues).

 Thanks,
 Jackie
 [Quoted text hidden]
 Deputy Chief
 [Quoted text hidden]




David G. Concannon <david@davidconcannon.com>                                           Fri, Mar 20, 2020 at 11:05 AM
To: Jackie Rolleri - NOAA Federal <jackie.rolleri@noaa.gov>
Cc: Brian Wainger <bwainger@kaleolegal.com>, "Kent.Porter@usdoj.gov" <Kent.Porter@usdoj.gov>, "bargerd_gtlaw.com"
<bargerd@gtlaw.com>, William Poynter <wpoynter@kaleolegal.com>


 Hi Jackie,


 Actually, the number is three: Ole Varmer, David Alberg and Craig McLean.


 I believe Ole’s discussion was just a comment in passing. David Alberg and John agreed not to talk about
 the Titanic or Titanic 2020. John and Craig are free to talk about anything they want.
 [Quoted text hidden]
 [Quoted text hidden]

 Deputy Chief
                                                                                                       Exhibit 4
        Case 2:93-cv-00902-RBS Document 610-4 Filed 05/14/20 Page 4 of 5 PageID# 5824
 [Quoted text hidden]

    Image removed by sender.




Jackie Rolleri - NOAA Federal <jackie.rolleri@noaa.gov>                                 Fri, Mar 20, 2020 at 11:10 AM
To: "David G. Concannon" <david@davidconcannon.com>
Cc: Brian Wainger <bwainger@kaleolegal.com>, "Kent.Porter@usdoj.gov" <Kent.Porter@usdoj.gov>, "bargerd_gtlaw.com"
<bargerd@gtlaw.com>, William Poynter <wpoynter@kaleolegal.com>

 Hi David,

 Ole retired from NOAA so he is no longer an employee of the agency. If RMST has no concerns with Broadwater
 discussing Titanic with Craig, then I'll assume the same is true for our other employees who work on this matter,
 including Dave Alberg.

 Best,
 Jackie
 [Quoted text hidden]
 Deputy Chief
 [Quoted text hidden]




David G. Concannon <david@davidconcannon.com>                                           Fri, Mar 20, 2020 at 11:18 AM
To: Jackie Rolleri - NOAA Federal <jackie.rolleri@noaa.gov>
Cc: Brian Wainger <bwainger@kaleolegal.com>, "Kent.Porter@usdoj.gov" <Kent.Porter@usdoj.gov>, "bargerd_gtlaw.com"
<bargerd@gtlaw.com>, William Poynter <wpoynter@kaleolegal.com>


 Jackie,


 I think it is probably best if David Alberg and John Broadwater do NOT talk about Titanic or the upcoming
 expedition. The same goes for other NOAA employees who are involved in the day-to-day machinations
 regarding Titanic. It is my understanding that Craig is not involved in the day-to-day aspects anymore.


 John is currently preparing a Project Research Design for the Titanic 2020 Expedition. This will be filed
 with the court soon. NOAA employees who are involved in the day-to-day aspects of Titanic will have an
 opportunity to comment in the context of the admiralty proceeding.
 [Quoted text hidden]
 [Quoted text hidden]
 [Quoted text hidden]

    [Quoted text hidden]
    [Quoted text hidden]

                                                                                                       Exhibit 4
        Case 2:93-cv-00902-RBS Document 610-4 Filed 05/14/20 Page 5 of 5 PageID# 5825
    Deputy Chief

    [Quoted text hidden]

    Error! Filename not specified.




 [Quoted text hidden]



Jackie Rolleri - NOAA Federal <jackie.rolleri@noaa.gov>                                 Fri, Mar 20, 2020 at 11:24 AM
To: "David G. Concannon" <david@davidconcannon.com>
Cc: Brian Wainger <bwainger@kaleolegal.com>, "Kent.Porter@usdoj.gov" <Kent.Porter@usdoj.gov>, "bargerd_gtlaw.com"
<bargerd@gtlaw.com>, William Poynter <wpoynter@kaleolegal.com>

 Thanks, David. I'm aware of the degree to which NOAA folks are engaged on these matters so I'll advise my clients,
 including Craig and Dave, accordingly.

 Best,
 Jackie
 [Quoted text hidden]
 Deputy Chief
 [Quoted text hidden]




                                                                                                    Exhibit 4
